DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim(s) 1 – 2, 4, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Otsuka et al. (7745850).
With regard to claim 1, Otsuka et al. disclose a semiconductor structure (for example, see fig. 1) comprising:
a substrate (1);
a buffer layer (2) over the substrate (1), wherein the buffer layer (2) comprises a plurality of III-V layers (referred to as “8B”, “8A”, “9A” “9B” by examiner’s annotation shown in fig. 1 below), and a dopant type (n-type) of each III-V layer (8A or 8B) of the plurality of III-V layers (8A, 8B, 9A, 9B) is opposite to a dopant type (p-type) of adjacent III-V layers (9A or 9B) of the plurality of III-V layers (8A, 8B, 9A, 9B);
an active layer (an electron supply layer 12 functioning as an active layer. Although the applicant uses terms different to those of Otsuka et al.  to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) over the buffer layer (2), wherein the active layer (12) consists of a single layer; and
a dielectric layer (7) over the active layer (12).

    PNG
    media_image1.png
    444
    741
    media_image1.png
    Greyscale


With regard to claim 2, Otsuka et al. disclose a channel layer (a semiconductor layer 10 functioning as a channel layer) between the buffer layer (2) and the active layer (12).
With regard to claim 4, Otsuka et al. disclose at least one of the plurality of III-V layers (8A, 8B, 9A, 9B) comprises GaN. (for example, see column 5, lines 1 – 28, 54).
With regard to claim 8, Otsuka et al. disclose the buffer layer (2) directly contacts the substrate (1).



Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of Keller et al. (2013/0200495).
With regard to claim 3, Otsuka et al. do not clearly disclose a source electrode directly contacting the channel layer.
However, Keller et al. disclose a source electrode (526) directly contacting the channel layer (522).

    PNG
    media_image2.png
    482
    481
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to have a source electrode directly contacting the channel layer as taught by Keller et al. in order to ensure current flows from the device channel into the device electrode during device operation, as is known to one of ordinary skill in the art.
5.	Claims 5 – 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of WU et al. (2012/0049243).
With regard to claims 5 - 6, Otsuka et al. do not clearly disclose a nucleation layer between the substrate and the buffer layer, wherein the nucleation layer comprises AlN.
However, WU et al. disclose a nucleation layer (14) between the substrate (12) and the buffer layer (16), wherein the nucleation layer comprises AlN (the nucleation layer 14 can comprise AlGaN wherein the AlGaN includes AlN material; for example, see paragraph [0035], fig. 1).

    PNG
    media_image3.png
    345
    570
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to incorporate a nucleation layer between the substrate and the buffer layer, wherein the nucleation layer comprises AlN as taught by WU et al. in order to reduce the lattice mismatch between the substrate and the next layer in the HEMT, as is known to one of ordinary skill in the art.

With regard to claim 7, WU et al. disclose the nucleation layer (14) is configured to reduce lattice mismatch between the substrate (12) and the buffer layer (16). (for example, see paragraph [0035], fig. 1).

6.	Claims 9 - 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of Chandolu et al. (2012/0153351).
With regard to claim 9, Otsuka et al. disclose a method of forming a semiconductor structure, the method comprising:
growing a buffer layer (2) over the substrate (substrate 1; for example, see column 7, lines 47 – 52), wherein growing the buffer layer (2) comprises growing a plurality of pairs of layers (8, 9), each pair of layers of the plurality of pairs of layers (8, 9) includes a lower III-V compound layer (8) and an upper III-V compound layer (9), the lower III- V compound layer (8) has a first doping type (n-type), and the upper IIJ-V compound layer (9) has a second doping type (p-type) opposite the first doping type (n-type);
growing a channel layer (a semiconductor layer 10 functioning as a channel layer) over the buffer layer (for example, see column 8, lines 50, 51);
forming an active layer (12 functioning as an active layer. Although the applicant uses terms different to those of Otsuka et al.  to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) over the channel layer (10); and
depositing a dielectric layer (7) over the active layer (11, 12).


    PNG
    media_image4.png
    432
    578
    media_image4.png
    Greyscale


Otsuka et al. do not clearly disclose a nucleation layer over the substrate wherein the buffer layer over the nucleation layer.
However, Chandolu et al. disclose a nucleation layer (104) over the substrate (102) wherein the buffer layer (110) over the nucleation layer (104). for example, see fig. 1).

    PNG
    media_image5.png
    572
    503
    media_image5.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to incorporate a nucleation layer between the substrate and the buffer layer as taught by Chandolu et al. in order to reduce the lattice mismatch between the substrate and the next layer in the transistor, as is known to one of ordinary skill in the art.
With regard to claim 10, Chandolu et al. disclose growing a transition layer (108; for example, see paragraph [0017]) over the nucleation layer (104), wherein the transition layer (108) is between the nucleation layer (104) and the buffer layer (110).

With regard to claim 11, Chandolu et al. disclose said growing the transition layer (108) comprises growing a graded AlGaN layer.
With regard to claim 12, Chandolu et al. disclose the nucleation layer comprises AlN (for example, see fig. 1).
With regard to claim 13, Otsuka et al. disclose a plurality of electrodes (4, 5, 6) comprises source/drain electrodes (4, 5) and a gate electrode (6).

7.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of Chandolu et al. (2012/0153351) and further in view of Keller et al. (2013/0200495).
With regard to claim 14, Otsuka et al. and Chandolu et al. do not clearly disclose a source electrode directly contacting the channel layer.
However, Keller et al. disclose a source electrode (526) directly contacting the channel layer (522).

    PNG
    media_image2.png
    482
    481
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al. and Chandolu et al.’s device to have a source electrode directly contacting the channel layer as taught by Keller et al. in order to ensure current flows from the device channel into the device electrode during device operation, as is known to one of ordinary skill in the art.
With regard to claim 15, Otsuka et al. and Chandolu et al. do not clearly disclose forming the gate electrode closer to a first S/D electrode of the plurality of S/D electrodes than to a second S/D electrode of the plurality of S/D electrodes.
However, Keller et al. disclose forming the gate electrode (525) closer to a first S/D electrode (526) of the plurality of S/D electrodes (526, 530) than to a second S/D electrode (530) of the plurality of S/D electrodes (526, 530). (for example, see fig. 5).

    PNG
    media_image2.png
    482
    481
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al. and Chandolu et al.’s device to have forming the gate electrode closer to a first S/D electrode of the plurality of S/D electrodes than to a second S/D electrode of the plurality of S/D electrodes as taught by Keller et al. in order to ensure current flows from the device channel into the device electrode during device operation, as is known to one of ordinary skill in the art.

Allowable Subject Matter
10. 	Claims 16 - 20 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as the channel layer extends beyond the active layer in a direction parallel to a top surface of the substrate as recited in claim 16.

Response to Arguments

11.	Applicant’s arguments filed 04/28/22 have been fully considered but they are not persuasive.
	It is argued, at pages of the remarks, that “Otsuka fails to explicitly or inherently disclose that elements 11 or 12 are a single layer”. However, fig. 1 of Otsuka does show an active layer (an electron supply layer 12 functioning as an active layer. Although the applicant uses terms different to those of Otsuka et al.  to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.).

    PNG
    media_image1.png
    444
    741
    media_image1.png
    Greyscale

It is argued, at pages of the remarks, that “one of ordinary skill in the art would not seek to modify the Otsuka reference to incorporate the nucleation layer of Chandolu”. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to incorporate a nucleation layer between the substrate and the buffer layer as taught by Chandolu et al. in order to reduce the lattice mismatch between the substrate and the next layer in the transistor, as is known to one of ordinary skill in the art. Thus, applicant’s claims do not distinguish over references.


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826